Citation Nr: 9919496	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from December 1943 to May 
1945.

The claim of service connection for hearing loss is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the claim.

The veteran provided testimony at a personal hearing before 
the RO in May 1993, a transcript of which is of record.

The hearing loss claim was previously before the Board in 
August 1995, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO substantially complied with the 
directives of the August 1995 remand.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

On a VA Form 9, Appeal to the Board, received in March 1993, 
the veteran reported that he wanted a personal hearing before 
a Hearing Officer at the RO but not a hearing before a Member 
of the Board.  However, in a statement dated in November 1993 
the veteran reported that he desired a personal hearing 
before a Member of the Board at the local VA office 
(hereinafter, Travel Board hearing).  No action was ever 
taken with respect to this request.  Accordingly, the Board 
sent correspondence to the veteran in June 1999 inquiring 
whether he still desired a personal hearing before the Board.  
The veteran responded later that same month that he still 
desired a Travel Board hearing.  Since Travel Board hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a)), the 
Board is hereby remanding the case for that purpose.

As an additional matter, the Board notes that in an August 
1996 decision, the RO's Committee on Waivers and Compromises 
(Committee) denied the veteran's request for a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $2,649.00.  The veteran subsequently submitted a Notice of 
Disagreement which was received in September 1996, and a 
Statement of the Case was issued to the veteran in November 
1996.  That same month, the veteran was sent correspondence 
stating that an audit had been done on his benefit payment 
account which showed that he had an overpayment of 
$14,247.00.  Thereafter, the veteran submitted a VA Form 9, 
Appeal to the Board, in December 1996.  Hence, the veteran 
has perfected a timely substantive appeal on the waiver 
issue.  See 38 C.F.R. §§ 20.200, 20.302 (1998).

For the reasons stated above, this case must be REMANDED for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



